Name: 98/211/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation ot the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  European Union law;  Europe
 Date Published: 1998-03-17

 Avis juridique important|31998D021198/211/EC: Commission Decision of 3 March 1998 concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation ot the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) Official Journal L 079 , 17/03/1998 P. 0027 - 0027COMMISSION DECISION of 3 March 1998 concerning a request for exemption submitted by France pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) (98/211/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8(2)(c) thereof,Whereas the request submitted by France on 7 March 1997, which reached the Commission on 17 March 1997, contains the information required by Article 8(2)(c); whereas the request concerns the fitting of one type of vehicle with restraint systems for the front occupants designed to limit the force applied by the safety belt to the occupants' thorax in the event of a frontal impact;Whereas the reasons given in the request, according to which the restraint systems do not meet certain requirements of Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles (3), as last amended by Commission Directive 96/36/EC (4), are well founded; whereas the descriptions of the tests, the results thereof and their compliance with the technical requirements of Directive 96/79/EC of the European Parliament and of the Council of 16 December 1996 on the protection of occupants of motor vehicles in the event of a frontal impact and amending Directive 70/156/EEC (5) ensure greater protection for occupants;Whereas the Community Directives concerned will be amended in order to permit the production and fitting of such restraint systems and to ensure compatibility with the technical requirements of Directives 77/541/EEC and 96/79/EC;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by France for an exemption concerning the production of and fitting to one type of vehicle of a type of restraint system for front occupants of vehicles designed to limit the force applied by the safety belt to the occupants' thorax in the event of a frontal impact and meeting all the biomechanical protection criteria provided for by Directive 96/79/EC is hereby approved.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 3 March 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 220, 29. 8. 1977, p. 95.(4) OJ L 178, 17. 7. 1996, p. 15.(5) OJ L 18, 21. 1. 1997, p. 7.